DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6-27-2022 have been fully considered but they are not persuasive. 
           The rejection of claims 1-3, 5, 7 and 9-17 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the separator coating layer selected from the group consisting of an inorganic particle coating layer and a polymer coating layer, does not reasonably provide enablement for any material used for the separator coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on pages 13-14, [0060-0065].           The rejection of claims 1-3, 5, 7 and 9-17 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph because:         in claims 1 and 11, it is still unclear which side the substrate coating layer is position in regard to the positive electrode or negative electrode.  If the coating layer can be on either side or both sides than the claim should claim this.          in claims 1 and 11, it is still unclear what the difference is between D50 which is the volume average particle size of the negative active material (um) which can be graphite versus Dc50 which is the volume average particle size of the graphite (um).  This is because both refer to the negative active material of graphite.   AND        in claim 3, (1) does not further limit claim 1 from which the claim is depends from because this limitation is already claimed in claim 1.        The rejection of claim(s) 1-3, 5, 7 and 9-17 rejected under 35 U.S.C. 103 as being unpatentable over Torita et al. (US 2019/0148762 or JP 2019-091630) remains because of the rejection cited below.  Torita et al. still claims the claimed invention.

Applicant’s arguments with respect to claim(s) 1-3, 5, 7 and 9-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7 and 9-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the separator coating layer selected from the group consisting of an inorganic particle coating layer and a polymer coating layer, does not reasonably provide enablement for any material used for the separator coating layer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. This is taught on pages 13-14, [0060-0065].  
Claims 1-3, 5, 7 and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claims 1 and 11 are rejected because it is unclear which side the substrate coating layer is position in regard to the positive electrode or negative electrode.           Claims 1 and 11 are rejected because when M’ is Al the claim is redundant because M can be Al.           Claims 1 and 11 are rejected because it is unclear what is meant by the phrases “includes one or more of coating modified material”; “and doping modified material” and “wherein the positive active material is … wherein 0.8 sitive active mater<1”.             Claims 1 and 11 are rejected because it is unclear what the values for the subscripts “a” and “b”.           Claims 1 and 11 are rejected because it is unclear what the difference is between D50 which is the volume average particle size of the negative active material (um) versus Dc50 which is the volume average particle size of the graphite (um) because both refer to the negative active material of graphite.  This makes the claim vague and indefinite.          Claim 3 is rejected because (1) does not further limit claim 1 from which the claim is dependent from because this limitation is already claimed in claim 1.         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7 and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Torita et al. (US 2019/0148762 or JP 2019-091630).  
           Torita et al. teaches a secondary battery comprising a positive electrode 10 includes at least a positive electrode active material layer 12 and may further comprise a positive electrode current collector 11 [teaching a positive electrode]; a negative electrode 20 includes at least a negative electrode active material layer 22 and may further include an anode current collector 21 [teaching a negative electrode] ; a porous plasma membrane 30 (equivalent to a separator film is disclosed) is disposed between the positive electrode 10 and the negative electrode 20. The porous plasma membrane 30 can have, for example, a thickness of 10-50, a porosity of 30% or more and 60% or less.  The positive electrode active material can be one or more of LiNi1/3Co1/3Mn1/3O2, LiNi0.82Co0.15Al0.03O2, etc. [teaching the claimed positive electrode active material]; and the negative electrode active material layer 22 includes at least a graphite-based carbon material or a silicon oxide. The graphite-based carbon material may be, for example, graphite, graphitizing carbon, non-graphitizing carbon, or the like. The graphite may be natural graphite, the graphite may be artificial graphite, graphite-based carbon material can be used alone and it is also possible to use two or more kinds of graphite-based carbon materials in combination. The graphite-based carbon material may have, for example, a D50 of 10 um or more and 20 um or less (equivalent to the disclosure that 1 um < Dc50 < 20 um), the silicon oxide may have, for example, a D50 smaller than that of the graphite-based carbon material and the filling ratio of the negative electrode active material layer may be increased, the silicon oxide may have, for example, a D50 of 1 um or more and 20 um or less, and the silicon oxide may have, for example, a D50 of 1 um or more and less than 10 um. Therefore teaching Dsi50 of the silicon oxygen compound satisfies: 5 um < DSi50 < 12 um or 6 um < DSi50 < 10 um).  Torita et al. teaches in Example 6: a mass ratio of silicon oxygen compound to graphite of 1: 9 (equivalent to disclosing a mass ratio of silicon oxygen compound to graphite of 0.1 to 0. 7 or 0.2 to 4), the porous plasma membrane 30 can have, for example, a thickness of 10 um or more and 50 um or less (equivalent to disclosing that 5 um < T < 11 um, the total thickness Ts of the separator film satisfies: 10 um < Ts < 16 um), and the porous plasma membrane 30 can have, for example, a porosity of 30% or more and 60% or less. For the other set-up in claim 3 and the set-up in claim 5, they are all conventional technical means in the art without inventive labor and technical effects are also contemplated.  Torita et al. teaches claims 7 and 9-10 directly or indirectly refer to claim (see specification paragraphs 0004-0108, Figures 1-4) that graphite may be natural graphite, graphite may be artificial graphite, graphite-based carbon material, may be used alone or 2 or more graphite-based carbon materials, may be used in combination, and a positive electrode active material may have a D50 of, for example, 1 um or more and 30 um or less. For the provision of the positive electrode material in claims 7 and 9-10, they are all conventional technical means in the art without inventive labor and technical effects are also expected.        Torita et al. teaches the claimed invention except does not specifically teach that the secondary battery satisfies: 270 Wh/Kg < ED < 320 Wh/Kg and 11 um < D50 < 18.5 um, based on which it is possible to determine how to optimize the performance of the secondary battery.         It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in order to optimize the performance of the electrolyte, The person skilled in the art is motivated to optimize various parameters of the secondary battery, for example, the gravimetric energy density, the volume average particle size of the negative electrode active material, the volume average particle size of graphite, and the thickness of the substrate of the separator film such that 270 Wh/Kg < ED < 320 Wh/Kg and 11 um < D50 < 18.5 um without inventive labor and technical effects are also expected.
                                                          Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727